Title: From Alexander Hamilton to David Ross, 3 November 1792
From: Hamilton, Alexander
To: Ross, David



Philadelphia Novr 3d 1792.
Sir

Two days since, I received a Letter from Mr Mercer dated the 16th of Octr in answer to mine of the 26 of September, to him. A Copy of his letter and of the documents accompanying it, as far as they regard his public Speeches, is herewith sent; in order that your comments, as to the facts which are in question, may enable me to judge what further Step I ought to take.
I remain with perfect consideration & esteem   Sir   your Obed Servt

A H
David Ross EsqBladensburg Maryland

